Exhibit 99.1 For Immediate Release For More Information Contact: Barron Beneski (703)406-5528 Public and Investor Relations beneski.barron@orbital.com ORBITAL ANNOUNCES SECOND QUARTER 2 —Quarterly Revenues Set New Record, Operating Profit Margins Increase in All Segments— —Company Increases 2011 Financial Guidance— (Dulles, VA 21 July 2011)— Orbital Sciences Corporation (NYSE: ORB) today reported its financial results for the second quarter of 2011.Second quarter 2011 revenues were $354.3 million, up 5% compared to $337.7 million in the second quarter of 2010.Second quarter 2011 operating income was $22.7 million, compared to $12.2 million in the second quarter of 2010. Net income was $21.2 million, or $0.36 diluted earnings per share, in the second quarter of 2011, compared to net income of $6.3 million, or $0.11 diluted earnings per share, in the second quarter of 2010.The second quarter 2011 results included a favorable non-recurring income tax adjustment of $7.7 million, or $0.13 diluted earnings per share.Excluding this favorable income tax adjustment, net income was $13.5 million,* or $0.23 diluted earnings per share.*Orbital’s free cash flow* in the second quarter of 2011 was positive $24.4 million compared to negative $76.5 million in the second quarter of 2010. Mr. David W. Thompson, Orbital’s Chairman, President and Chief Executive Officer, said, “Our second quarter 2011 revenues set a new quarterly record on strong growth in the company’s launch vehicles segment, while operating profit margins increased in all business segments.Operational activity continued at a good pace, with six major rocket launches and space system deployments in addition to eight additional system deliveries in the second quarter.” * These adjusted amounts and “free cash flow” are non-GAAP financial measures.For additional details concerning free cash flow, please refer to the sections of this press release entitled “Cash Flow” and “Disclosure of Non-GAAP Financial Measure.” —more— Orbital Sciences Corporation s 21839 Atlantic Blvd., Dulles, VA 20166 s 703-406-5000 Orbital Announces Second Quarter 2011 Financial Results Page 2 Financial Highlights Summary financial results were as follows: Second Quarter First Six Months ($ in millions, except per share data) Revenues $ Operating Income Net Income(1) Diluted Earnings Per Share(1) $ (1)Includes a favorable non-recurring income tax adjustment which increased net income by $7.7 million, or $0.13 diluted earnings per share, in the second quarter of 2011. Revenues increased $16.6 million, or 5%, in the second quarter of 2011 compared to the second quarter of 2010, primarily due to increased activity on national security satellite, space and target launch vehicle and space technical services contracts.These factors were partially offset by decreased activity on the Orion human spacecraft Launch Abort System (LAS) contract that was terminated for convenience by the customer in the second quarter of 2010, decreased revenues on the International Space Station Commercial Resupply Services (CRS) contract, resulting from a particularly high level of subcontract activity in the second quarter of 2010, and decreased activity on science and remote sensing satellite contracts. Operating income increased $10.5 million, or 86%, in the second quarter of 2011 compared to the second quarter of 2010 due to improved operating results in all of the company’s business segments.This improvement was largely attributable to the absence of three factors that lowered operating income in the second quarter of 2010: (i) research and development (R&D) expenses that were not recovered under U.S. Government contracts, (ii) costs pertaining to the successful resolution of the Galaxy 15 satellite anomaly that occurred in early 2010 and (iii) transaction expenses pertaining to the company’s 2010 spacecraft business acquisition. The company recorded an income tax benefit of $0.5 million in the second quarter of 2011 compared to an income tax provision of $4.0 million in the second quarter of 2010.The reduction in income taxes was largely due to a favorable non-recurring income tax adjustment of $7.7 million, or $0.13 diluted earnings per share, recorded in the second quarter of 2011 pertaining to the company’s election to claim extraterritorial income (ETI) exclusions related to prior-year export activity. Net income in the second quarter of 2011 increased to $21.2 million, or $0.36 diluted earnings per share, compared to $6.3 million, or $0.11 diluted earnings per share, in the second quarter of 2010.Excluding the favorable ETI income tax adjustment noted above, net income was $13.5 million, or $0.23 diluted earnings per share. —more— Orbital Announces Second Quarter 2011 Financial Results Page 3 Segment Results Second quarter operating results by business segment were as follows: Launch Vehicles Second Quarter First Six Months ($ in millions) % Change % Change Revenues $ $ 37% $ $ 21% Operating Income 94% (78% ) Operating Margin % Launch vehicles segment revenues increased $35.7 million in the second quarter of 2011 compared to the second quarter of 2010 primarily due to increased activity on space launch vehicle contracts, driven by the company’s new Taurus II rockets, and increased activity on target launch vehicle contracts. Segment operating income increased $3.3 million in the second quarter of 2011 compared to the second quarter of 2010 primarily due to the absence of unrecovered R&D expenses that were recognized in the second quarter of 2010, in addition to favorable profit adjustments on missile defense interceptor contracts and increased activity on target launch vehicle contracts.Segment operating margin increased primarily due to the absence of unrecovered R&D expenses and the favorable profit adjustments on missile defense interceptors. Satellites and Space Systems Second Quarter First Six Months ($ in millions) % Change % Change Revenues $ $ (1% ) $ $ 21% Operating Income 13% 24% Operating Margin % Satellites and space systems segment revenues declined $1.2 million in the second quarter of 2011 compared to the second quarter of 2010 primarily due to decreased activity on science and remote sensing satellite contracts, partially offset by increased activity on space technical services contracts. Segment operating income increased $1.0 million in the second quarter of 2011 compared to the second quarter of 2010 primarily due to improved results from communications satellite contracts, partially offset by the reduction in activity on science and remote sensing satellite contracts.Communications satellite operating results improved primarily due to the absence of costs incurred in the second quarter of 2010 pertaining to the successful resolution of the —more— Orbital Announces Second Quarter 2011 Financial Results Page 4 Galaxy 15 satellite anomaly that occurred in early 2010.Segment operating margin increased primarily due to the absence of the Galaxy 15 anomaly resolution costs. Advanced Space Programs Second Quarter First Six Months ($ in millions) % Change % Change Revenues $ $ (12%
